                            Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 1 of 9



                     1   CRAIG A. GELFAND (SBN 176378)
                         JEFF LEUNG (SBN 310960)
                     2   ARENT FOX LLP
                         555 West Fifth Street, 48th Floor
                     3   Los Angeles, CA 90013-1065
                         Telephone: (213) 629-7400
                     4   Facsimile:    (213) 629-7401
                         Email:        craig.gelfound@arentfox.com
                     5

                     6   Attorneys for Defendant
                         GO PET CLUB, LLC
                     7

                     8                                    UNITED STATES DISTRICT COURT
                     9                               NORTHERN DISTRICT OF CALIFORNIA
                    10

                    11   YUNTEK INTERNATIONAL, INC. a                  CASE NO. 4:19-cv-02947-JSW
                         California corporation,
                    12                                                 ANSWER TO UNVERIFIED COMPLAINT
                                             Plaintiff,                FOR PATENT INFRINGEMENT
                    13
                                v.
                    14
                         GO PET CLUB, LLC,
                    15
                                             Defendants.
                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO


                                        ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                           Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 2 of 9



                     1          Defendant PEL WHOLESALE, INC. D/B/A GO PET CLUB (“Defendant”) for itself and

                     2   for no other party, person or entity, and without waiver of any right or privilege, hereby submits

                     3   the following Answer to the unverified Complaint (the “Complaint”) of Plaintiff YUNTEK

                     4   INTERNATIONAL, INC. (“Plaintiff”):

                     5

                     6                                           INTRODUCTION

                     7          1.       Defendant is without knowledge or information sufficient to form a belief as to the

                     8   truth of the allegations of Paragraph 1, and therefore denies them.

                     9          2.       Defendant admits that it manufactures pet carriers and homes, including the Go Pet

                    10   Club Soft Crate. Defendant further admits that it sells its products, including the Go Pet Club Soft

                    11   Crate, online through retailers such as Amazon.com and Walmart.com.

                    12          3.       Defendant denies each and every allegation in paragraph 3 of the Complaint.

                    13                  JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT

                    14          4.       Defendant admits that it places products into the stream of commerce, with the

                    15   knowledge or understanding that such products are sold in the State of California, including in this

                    16   District, but denies that such products infringe U.S. Patent No. 6,715,446 (the “’446 Patent”).

                    17   Defendant further admits that it maintains its headquarters and principal place of business within

                    18   the State of California and within in this District at 6818 Patterson Pass Road, Suite H, Livermore,

                    19   California 94550. Defendant denies that its acts have caused injury to Yuntek within this District.

                    20   The remaining allegations in paragraph 4 are legal conclusions to which no response is required.

                    21   To the extent that any remaining allegations are not legal conclusions, Defendant denies such

                    22   allegations.

                    23          5.       Defendant admits that it maintains its headquarters and principal place of business

                    24   within the State of California and within in this District at 6818 Patterson Pass Road, Suite H,

                    25   Livermore, California 94550. Defendant further admits that it has a regular and established place

                    26   of business in this district. Defendant denies that it has and continues to commit acts of

                    27   infringement. The remaining allegations in paragraph 5 are legal conclusions to which no response

                    28   is required. To the extent that any remaining allegations are not legal conclusions, Defendant denies
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                        -2-
                                          ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                            Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 3 of 9



                     1   such allegations.

                     2            6.     The allegation in paragraph 6 that this case be assigned on a district-wide basis

                     3   pursuant to Civil L.R. 3-2(c) is a legal conclusion to which no response is required.

                     4                                               PARTIES

                     5            7.     Defendant is without knowledge or information sufficient to form a belief as to the

                     6   truth of the allegations of Paragraph 7, and therefore denies them.

                     7            8.     Defendant admits that it is a corporation organized under the laws of the State of

                     8   Texas with its headquarters located at 6818 Patterson Pass Road, Suite H, Livermore, California

                     9   94550.

                    10                                     GENERAL ALLEGATIONS

                    11            9.     Defendant admits that a copy of what purports to be ’446 Patent is attached to the

                    12   Complaint as Exhibit A. Defendant is without knowledge or information sufficient to form a belief

                    13   as to the truth of the remaining allegations of Paragraph 9, and therefore denies them.

                    14            10.    Defendant is without knowledge or information sufficient to form a belief as to the

                    15   truth of the allegations of Paragraph 10, and therefore denies them.

                    16            11.    Defendant denies each and every allegation in paragraph 11 of the Complaint.

                    17            12.    Defendant admits that it sells and offers to sell its products, including the Go Pet

                    18   Club Soft Crate, online through retailers such as Amazon.com and Walmart.com, but denies that

                    19   such products infringe the ’446 Patent.

                    20            13.    Defendant admits that Plaintiff emailed Defendant on December 4, 2017, alleging

                    21   infringement of the ’446 Patent by Defendant, but denies that it has and continues to commit acts

                    22   of infringement of the ’446 Patent. The remaining allegations in paragraph 13 are legal conclusions

                    23   to which no response is required. To the extent that any remaining allegations are not legal

                    24   conclusions, Defendant denies such allegations.

                    25                                     FIRST CAUSE OF ACTION

                    26                                  (Infringement Of The ’446 Patent)

                    27            14.    Defendant repeats and incorporates its responses to the preceding paragraphs as if

                    28   fully set forth herein.
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                        -3-
                                          ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                           Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 4 of 9



                     1          15.     Defendant denies each and every allegation in paragraph 15 of the Complaint.

                     2          16.     Defendant denies each and every allegation in paragraph 16 of the Complaint.

                     3          17.     Defendant denies each and every allegation in paragraph 17 of the Complaint.

                     4          18.     Defendant denies each and every allegation in paragraph 18 of the Complaint.

                     5          19.     Defendant denies each and every allegation in paragraph 19 of the Complaint.

                     6          20.     Defendant denies each and every allegation in paragraph 20 of the Complaint.

                     7                                        PRAYER FOR RELIEF

                     8          Paragraphs 1-5 set forth the statement of relief requested by Plaintiff to which no response

                     9   is required. To the extent a response is required, Defendant denies each and every allegation

                    10   contained in the remainder of the Complaint and denies that Plaintiff is entitled to any of the relief

                    11   requested in paragraphs 1-5 of its prayer for relief or to any other relief in any form whatsoever.

                    12                                     DEMAND FOR JURY TRIAL

                    13          Defendant joins in Plaintiff’s request for a trial by jury on all issues so triable.

                    14             AFFIRMATIVE DEFENSES AS AGAINST ALL CAUSES OF ACTION

                    15          Pursuant to Federal Rule of Civil Procedure 8(c), without assuming any burden that they

                    16   would not otherwise bear, and reserving the right to assert additional defenses, at law or in equity,

                    17   which may now exist or in the future may become known or available as the result of discovery in

                    18   this case, Defendant asserts the following defenses:

                    19                                        First Affirmative Defense

                    20                                            (Non-Infringement)

                    21          Defendant has not infringed and does not infringe any valid and enforceable claim of the

                    22   ’446 Patent, directly or indirectly, literally or under the Doctrine of Equivalents.

                    23                                      Second Affirmative Defense

                    24                                                (Invalidity)

                    25          The claims of the ’446 Patent are invalid for failure to satisfy one or more of the

                    26   requirements of 35 U.S.C. § 101, et seq., including but not limited to 35 U.S.C. §§ 101, 102, 103,

                    27   and/or 112.

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                         -4-
                                         ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                           Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 5 of 9



                     1                                       Third Affirmative Defense

                     2             (Equitable Estoppel, Laches, Waiver, Acquiescence, And/Or Unclean Hands)

                     3          Plaintiff’s claims for relief are barred in whole or in part by the equitable doctrines of

                     4   estoppel, laches, waiver, acquiescence, and/or unclean hands.

                     5                                      Fourth Affirmative Defense

                     6                                             (35 U.S.C. § 287)

                     7          Any claim for damages for patent infringement by Plaintiff is limited, at a minimum, by 35

                     8   U.S.C. § 287 to those damages occurring only after notice of infringement.

                     9                                        Fifth Affirmative Defense

                    10                            (Limitation On Damages Under 35 U.S.C. § 286)

                    11          Plaintiff’s claims for monetary relief, if any, are limited by 35 U.S.C. § 286.

                    12                                        Sixth Affirmative Defense

                    13                                        (Failure To State A Claim)

                    14          Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Plaintiff’s Complaint

                    15   fails to state a claim upon which relief can be granted.

                    16                                      Seventh Affirmative Defense

                    17                                             (35 U.S.C. § 288)

                    18          Plaintiff is barred by 35 U.S.C. § 288 from recovering any costs associated with this action.

                    19                                       Eighth Affirmative Defense

                    20                                       (Adequate Remedy At Law)

                    21          Plaintiff is not entitled to injunctive relief because, inter alia, any injury to Plaintiff is not

                    22   immediate or irreparable, and Plaintiff has an adequate remedy at law.

                    23                                       Ninth Affirmative Defense

                    24                                      (Prosecution History Estoppel)

                    25          Plaintiff is estopped because of prosecution history estoppel and/or disclaimer from

                    26   construing or interpreting any claims of the ’446 Patent to cover or include, either literally or by

                    27   application of the doctrine of equivalents, any acts of Defendant, by reason of the proceedings in

                    28   the United States Patent Trade Office (PTO) during prosecution of the applications leading to the
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                         -5-
                                         ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                           Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 6 of 9



                     1   issuance of the Patents-in-Suit, and admissions and representations made therein to the PTO by the

                     2   applicants, any disclosures, and/or language in the specifications of the Patents-in-Suit, and/or

                     3   limitations in the claims of the Patents-in-Suit.

                     4                                         Tenth Affirmative Defense

                     5                                               (No Willfulness)

                     6             Defendant is not willfully infringing and has not willfully infringed any claim of the ’446

                     7   Patent.

                     8                                       Eleventh Affirmative Defense

                     9                                       (Plaintiff Not Entitled To Fees)

                    10             Plaintiff cannot prove that this is an exceptional case justifying an award of attorney’s fees

                    11   against Defendant pursuant to 35 U.S.C. § 285.

                    12                                        Twelfth Affirmative Defense

                    13                                                (Ensnarement)

                    14             Plaintiff’s claims of infringement under the doctrine of equivalents are barred under the

                    15   ensnarement doctrine, which bars Plaintiff from asserting an infringement theory under the doctrine

                    16   of equivalents that encompasses, or “ensnares,” the prior art.

                    17                                            COUNTERCLAIMS

                    18             In accordance with Rule 13 of the Federal Rules of Civil Procedure, Defendant/

                    19   Counterclaim-plaintiff PEL WHOLESALE, INC. D/B/A GO PET CLUB (“GPC” or

                    20   “Counterclaim-plaintiff”) incorporates by reference its responses to the Complaint stated above as

                    21   if fully set forth herein, and asserts the following counterclaims against Plaintiff/Counterclaim-

                    22   defendant YUNTEK INTERNATIONAL, INC. (“Yuntek” or “Counterclaim-defendant”).

                    23                                 PARTIES TO THIS COUNTERCLAIM

                    24             1.     Counterclaim-plaintiff is, and at all times mentioned herein was, a corporation,

                    25   incorporated under the laws of the State of Texas and authorized to do business in California, with

                    26   its headquarters located at 6818 Patterson Pass Road, Suite H, Livermore, California 94550.

                    27             2.     Upon information and belief, as stated in its Complaint, Counterclaim-defendant is

                    28   a corporation organized under the laws of the State of California with its principal place of business
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                            -6-
                                           ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                            Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 7 of 9



                     1   in Hayward, California.

                     2                                    JURISDICTION AND VENUE

                     3           3.     These counterclaims arise under the Declaratory Judgment Act, 28 U.S.C. § 2201 et

                     4   seq. and the United States Patent Laws, 35 U.S.C. § 101 et seq.

                     5           4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332,

                     6   1338, and 2202.

                     7           5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)–(c) because, among

                     8   other reasons, Counterclaim-defendant brought suit alleging infringement of the ’446 Patent in this

                     9   District.

                    10                                       FIRST COUNTERCLAIM
                    11                  Declaratory Judgment Of Non-Infringement Of The ’446 Patent
                    12           6.     Counterclaim-plaintiff incorporates by reference the allegations of the preceding

                    13   paragraphs of its Counterclaims as if fully set forth herein.

                    14           7.     An actual controversy has arisen and now exists among Counterclaim-plaintiff and

                    15   Counterclaim-defendant in that Counterclaim-defendant contends, and Counterclaim-plaintiff

                    16   denies that Counterclaim-plaintiff is directly infringing, either literally or under the Doctrine of

                    17   Equivalents, one or more of the claims of the ’446 Patent by making, using, selling, and/or offering

                    18   for sale an infringing product within the United States with regard to any invention claimed by the

                    19   ’446 Patent. Furthermore, Counterclaim-plaintiff denies that Counterclaim-plaintiff is directly

                    20   infringing, either literally or under the Doctrine of Equivalents, one or more of the claims of the

                    21   ’446 Patent by importing an infringing product into the United States with regard to any invention

                    22   claimed by the ’446 Patent.

                    23           8.     Counterclaim-plaintiff has not and does not infringe any valid claim of the ’446

                    24   Patent, either literally or under the Doctrine of Equivalents, by either making, using, selling, and/or

                    25   offering for sale an infringing product within the United States with regard to any invention claimed

                    26   by the ’446 Patent. Counterclaim-plaintiff has not and does not infringe any valid claim of the ’446

                    27   Patent, either literally or under the Doctrine of Equivalents, by importing an infringing product into

                    28   the United States with regard to any invention claimed by the ’446 Patent.
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                         -7-
                                         ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                           Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 8 of 9



                     1          9.      As a result of the acts described in the foregoing paragraphs, there exists an actual

                     2   and justiciable controversy of sufficient immediacy and reality to warrant the issuance of a

                     3   declaratory judgment.

                     4          10.     Counterclaim-plaintiff seeks a judicial determination and declaration of the

                     5   respective rights and duties of the parties based on Counterclaim-plaintiff’s contentions as set forth

                     6   in the paragraphs above. Such a determination and declaration is necessary and appropriate at this

                     7   time so that the parties may ascertain their respective rights and duties regarding the non-

                     8   infringement of the claims of the ’446 Patent.

                     9                                     SECOND COUNTERCLAIM
                    10                       Declaratory Judgment Of Invalidity Of The ’446 Patent
                    11          11.     An actual, continuing and justiciable controversy exists between Counterclaim-

                    12   defendant and Counterclaim-plaintiff as to the validity of the claims of the ’446 Patent because

                    13   Counterclaim-defendant brought this action against Defendant alleging that Counterclaim-plaintiff

                    14   infringes the ’446 Patent, which allegation Counterclaim-plaintiff denies. Absent a declaration of

                    15   invalidity, Counterclaim-defendant will continue to wrongly assert the ’446Patent against

                    16   Counterclaim-plaintiff, and thereby cause Counterclaim-plaintiff irreparable injury and damage.

                    17          12.     The claims of the ’446 Patent are invalid for failure to satisfy one or more of the

                    18   requirements of 35 U.S.C. § 101, et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112.

                    19          13.     Counterclaim-plaintiff seeks a judicial determination and declaration of the

                    20   respective rights and duties of the parties based on Counterclaim-plaintiff’s contentions as set forth

                    21   in the paragraphs above. Such a determination and declaration is necessary and appropriate at this

                    22   time so that the parties may ascertain their respective rights and duties regarding the invalidity of

                    23   the claims of the ’446 Patent.

                    24                                        PRAYER FOR RELIEF

                    25          WHEREFORE, Counterclaim-plaintiff prays:

                    26          1.      That an award/judgment be entered in favor of Counterclaim-plaintiff and against

                    27   Counterclaim-defendant on each and every claim for relief of the Complaint and on each and every

                    28   claim for relief of Counterclaim-plaintiff’s Counterclaims;
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                         -8-
                                         ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
                           Case 4:19-cv-02947-JSW Document 22 Filed 09/10/19 Page 9 of 9



                     1          2.      That judgment be entered declaring the claims of the ’446 Patent invalid;

                     2          3.      That judgment be entered declaring that Counterclaim-plaintiff has not infringed the

                     3   ’446 Patent;

                     4          4.      That judgment be entered declaring that Counterclaim-defendant is precluded from

                     5   obtaining injunctive relief, money damages, costs, and/or attorneys’ fees for any alleged

                     6   infringement by Counterclaim-plaintiff;

                     7          5.      That Counterclaim-plaintiff be awarded its reasonable attorney’s fees and costs; and

                     8          6.      That the Court award such other and further relief as it deems just and proper.

                     9
                         Dated: September 10, 2019                      ARENT FOX LLP
                    10

                    11
                                                                    By:_______________________________
                    12                                                 CRAIG A. GELFOUND
                                                                       Attorneys for Defendant
                    13                                                 PEL WHOLESALE, INC. D/B/A GO PET CLUB
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                                                       -9-
                                        ANSWER TO UNVERIFIED COMPLAINT FOR PATENT INFRINGEMENT
                         AFDOCS/20862043.1
